 

Exhibit 10.14

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT (this “Amendment”), dated as of November 30, 2007, amends
and modifies a certain Credit Agreement, dated as of August 31, 2006, as amended
by an Amendment effective as of January 1, 2007 (as so amended, the “Credit
Agreement”), by and among MARTEN TRANSPORT, LTD., a Delaware corporation (the
“Borrower”), the Banks named therein, and U.S. BANK NATIONAL ASSOCIATION, as
agent for the Banks (the “Agent”).  Terms not otherwise expressly defined herein
shall have the meanings set forth in the Credit Agreement.

 

FOR VALUE RECEIVED, the Borrower, the Banks and the Agent agree that the Credit
Agreement is amended as follows.

 

ARTICLE I - AMENDMENTS TO THE CREDIT AGREEMENT

 

1.1  Restricted Payments.  Section 6.7 of the Credit Agreement is amended to
read as follows:

 

“Section 6.7  Restricted Payments.  The Borrower will not make any Restricted
Payments (a) during any fiscal year of the Borrower, exceeding 25% of the
Borrower’s total consolidated net income as shown on its audited income
statement for its most recent prior fiscal year, provided, that notwithstanding
such restriction, during the period beginning October 1, 2007 and ending
September 30, 2008, the Borrower may make Restricted Payments in a total amount
of up to $15,000,000, or (b) if any Default or Event of Default shall have
occurred and continued hereunder.”

 

1.2  Regulation U.  Section 6.18 is amended to read as follows:

 

“Section 6.18  Loan Proceeds.  The Borrower will not, and will not permit any
Subsidiary to, use any part of the proceeds of any Loan or Advances directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (as defined in Regulation U of the Board) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund Indebtedness originally incurred for such purpose, except, that if
permitted by other provisions of this Agreement including Section 6.7, the
Borrower may repurchase and hold its own stock, provided that at no time shall
the value of such repurchased and held stock exceed 25% of the value of all
assets of the Borrower that are subject to the restriction on transfer in
Section 6.2 or the restriction on Liens in Section 6.14, or (b) for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
Regulations U or X of the Board.  For purposes of the foregoing, upon request of
the Agent or any Bank, the Borrower shall determine the value of the repurchased
and held stock and its other assets and so notify the Agent or the Bank.  If the
Agent shall disagree with the Borrower’s method of determination of such values,
it shall so notify the Borrower and the Borrower and the Agent shall negotiate a
reasonable method of valuation that shall comply with the requirements of
Regulation U.”

 

1.3  Construction.  All references in the Credit Agreement to “this Agreement”,
“herein” and similar references shall be deemed to refer to the Credit Agreement
as amended by this Amendment.

 

--------------------------------------------------------------------------------


 

ARTICLE II - REPRESENTATIONS AND WARRANTIES

 

To induce the Banks and the Agent to enter into this Amendment and to make and
maintain the Loans under the Credit Agreement as amended hereby, the Borrower
hereby warrants and represents to the Banks and the Agent that it is duly
authorized to execute and deliver this Amendment, and to perform its obligations
under the Credit Agreement as amended hereby, and that this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to limitations as to enforceability which
might result from bankruptcy, insolvency, moratorium and other similar laws
affecting creditors’ rights generally and subject to equitable principles.

 

ARTICLE III - CONDITIONS PRECEDENT

 

                This Amendment shall become effective on the date first set
forth above, provided, however, that the effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions precedent:

 

3.1 Warranties.  Before and after giving effect to this Amendment, the
representations and warranties in Article 4 of the Credit Agreement shall be
true and correct as though made on the date hereof, except for changes that are
permitted by the terms of the Credit Agreement, as amended hereby and except to
the extent such representations and warranties expressly refer to an earlier
date.  The execution by the Borrower of this Amendment shall be deemed a
representation that the Borrower has complied with the foregoing condition.

 

3.2 Defaults.  Before and after giving effect to this Amendment, no Default and
no Event of Default shall have occurred and be continuing under the Credit
Agreement.  The execution by the Borrower of this Amendment shall be deemed a
representation that the Borrower has complied with the foregoing condition.

 

3.3 Documents.  The Borrower shall have executed and delivered this Amendment
and the Guarantor Subsidiaries shall have executed and delivered the
Acknowledgement in the form attached hereto.

 

ARTICLE IV - GENERAL

 

4.1 Expenses.  The Borrower agrees to reimburse the Agent upon demand for all
reasonable expenses (including reasonable attorneys’ fees and legal expenses)
incurred by the Agent in the preparation, negotiation and execution of this
Amendment and any other document required to be furnished herewith, and in
enforcing the obligations of the Borrower hereunder, and to pay and save the
Agent and the Banks harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of this
Amendment, which obligations of the Borrower shall survive any termination of
the Credit Agreement.

 

4.2 Counterparts.  This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument.

 

4.3 Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.

 

2

--------------------------------------------------------------------------------


 

4.4 Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Amendment shall be
a contract made under the laws of the State of Minnesota, which laws shall
govern all the rights and duties hereunder.    This Amendment shall be subject
to the Consent to Jurisdiction and Waiver of Jury Trial provisions of the Credit
Agreement.

 

4.5 Successors; Enforceability.  This Amendment shall be binding upon the
Borrower, the Banks and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Banks and the Agent and the
successors and assigns of the Banks and the Agent.  Except as hereby amended,
the Credit Agreement shall remain in full force and effect and is hereby
ratified and confirmed in all respects.

 

(signature page follows)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
at Minneapolis, Minnesota by their respective officers thereunto duly authorized
as of the date first written above.

 

 

U.S. BANK NATIONAL ASSOCIATION, as

 

Agent and as a Bank

 

 

 

By:

/s/ Michael Reymann

 

Title:

Senior Vice President

 

 

 

 

 

MARTEN TRANSPORT, LTD., as the Borrower

 

 

 

By:

/s/ James Hinnendael

 

Title:

Chief Financial Officer

 

 

 

 

 

BANK OF AMERICA, N.A., as a Bank

 

 

 

By:

/s/ Carlos Morales

 

Title:

Vice President

 

4

--------------------------------------------------------------------------------


 

GUARANTOR’S ACKNOWLEDGMENT

 

The undersigned (the “Guarantors”) have each, by guaranties each dated as of
January 1, 2007 (the “Guaranties”) guaranteed payment and performance of
obligations of MARTEN TRANSPORT, LTD. (the “Borrower”) to the Banks and U.S.
Bank National Association, as Agent, under the Credit Agreement, dated as of
August 31, 2006, as amended by an Amendment effective as of January 1, 2007 (the
“Credit Agreement”) among the Borrower, the Banks and the Agent.  Each Guarantor
acknowledges that such Guarantor has received a copy of the proposed Second
Amendment to the Credit Agreement, to be dated on or about November 30, 2007
(the “Amendment”).  Each Guarantor agrees and acknowledges that the Amendment
shall in no way impair or limit the right of the Bank under its Guaranty, and
confirms that by its Guaranty, such Guarantor continues to guaranty payment and
performance of the obligations of the Borrower to the Bank specified in such
Guaranty, including without limitation obligations under the Credit Agreement as
amended pursuant to the Amendment.  Each Guarantor hereby confirms that its
Guaranty remains in full force and effect, enforceable against such Guarantor in
accordance with its terms.

 

Dated as of November 30, 2007.

 

 

MARTEN TRANSPORT SERVICES, LTD.

 

 

 

By:

/s/ James Hinnendael

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

MARTEN TRANSPORT LOGISTICS, LLC

 

 

 

By:

/s/ James Hinnendael

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

MARTEN TRANSPORT HOLDINGS, LTD.

 

 

 

By:

/s/ James Hinnendael

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

5

--------------------------------------------------------------------------------

 